MARCUS, Justice
(concurring).
I agree with the majority that defendant cannot be prosecuted for negligent homicide because it would twice place him in jeopardy for the same conduct. However, had defendant been convicted of negligent injuring prior to his victim’s death, that conviction would not bar a subsequent prosecution for negligent homicide. See State v. Poland, 255 La. 746, 232 So.2d 499 (1970), vacated on other grounds, 408 U.S. 936, 92 S.Ct. 2862, 33 L.Ed.2d 754 (1972), on remand, 263 La. 269, 268 So.2d 221 (1972). Accordingly, I respectfully concur.